Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 10/22/2021 has been entered. Claims 9-16 remain pending in the application. Claims 1-8 have been cancelled and claims 9-16 have been added. Applicant’s amendments to the claims, abstract, and specification overcome the objections and rejections previously set forth in the Non-Final Office Action mailed 6/23/2021.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance claims 9-16: 
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims. Specifically, the prior art of record does not disclose forming a mold-free semi-solid rheological processing metal structure during which a dendrite growth mode is changed to an equiaxed crystal fine grain growth mode, as recited in independent claim 9.
The closest prior art references of record are Offer (US20050150871A1), Zhe et al. (CN105397276A), hereinafter Zhe, Kalvala et al. (US20150360317A1), hereinafter Kalvala, Wells (US2322077A), Ruidi et al. (CN104404509B), hereinafter Ruidi, Dong et al. (CN106112254A), hereinafter Dong, Bruck (US 20150174699 A1), Okamura et al. (US20020027155A1), hereinafter Okamura, Zediker (US20160067827A1), Jian et al. (CN101537529B), hereinafter Jian, Sancho et al. (CA2958107A1), hereinafter Sancho, and Zettler et al. (US20060289603A1), hereinafter Zettler.
Offer teaches (Fig. 1A) a micro-region semi-solid additive manufacturing method [0006] “At least one exemplary embodiment of the present invention provides a method for semi-solid state welding that uses both electrical resistance and mechanical friction as the sources of heat.”), wherein consumable materials are manufactured with rod or strip shaped materials (contact rod 20), hereinafter The electrofriction welding apparatus may utilize a consumable contact rod 20 that is selected and formulated to transfer a portion of the contact rod material 20a onto the substrate 10 during each welding cycle.”); during operation, a holder (contact rod housing 18) drives the consumables to rotate ([0033] “During a welding cycle, the contact rod 20 may be rotated at a high speed and then brought into contact with a portion of the substrate 10 to generate friction heating.”) and an axial thrust (contact force) is applied to the consumables (contact rod 20) (see also force F applied to contact rod 18 in Fig. 11B, [0049] “As illustrated in FIG. 11B, the contact rod 18 is then driven against the substrate surface by force F and moved relative to the surface to generate friction heating.”; [0006] “A method of welding a solid consumable material to a weld region on a base material including bringing a working surface of the consumable material into contact with the weld region on a surface of the base material under a contact force, the contact force being applied generally along an axis substantially normal to the weld region; moving the working surface relative to the weld region while maintaining the contact and applying the contact force” [0033] “During a welding cycle, the contact rod 20 may be rotated at a high speed and then brought into contact with a portion of the substrate 10 to generate friction heating. Alternatively, the contact rod 20 may be brought into contact with the substrate 10 and then moved relative to the substrate using one or more linear, rotational or arcuate movements.”), and the heat source (induction coil 38)  is used to heat the front end surface of the consumables to a liquid or semi-solid state ([0046] “in FIG. 9, an inductive coil may be provided on or adjacent the contact rod housing 18 for heating the contact rod 20 prior to exiting or as it exits the contact rod housing.” [0054] “If the electrofriction welding process is applied over a contaminated crack or other defect, the liquid metal formed (if melting occurs) can be forced into the locally dried portion of the crack or defect to displace contaminants, water, steam, or other materials, and prevent them from contaminating or displacing the weld pool.”); in the subsequent cooling and solidification process, the hot metal at the end of these consumables undergoes agitation and extrusion As illustrated in FIG. 3A, the electrofriction welding apparatus may be configured to apply a force F along an axis generally normal to the surface of the substrate 10 and extending through the contact rod 20 comprising a consumable material. As the electrofriction welding apparatus 100 advances along the surface of the substrate 10, a series of welding cycles will deposit a series of beads 20a of the consumable material along the surface. As illustrated in FIGS. 3A and 3B, the contact rod 20 may be configured and held within and advanced from the contact rod housing 18 as needed. The contact rod 20 may be configured to interact with mechanisms within the contact rod housing 18 whereby the contact rod may be rotated relative to the contact rod housing. Alternatively, the contact rod 20 may be fixed relative to a rotatable portion 18a of the contact rod housing 18, that is rotated within the contact rod housing 18 or simply fixed relative to the contact rod housing which is, in turned, moved in linear, rotational, orbital or sweeping directions, either singly or in combination, to provide the necessary motion relative to the substrate 10.”); the consumables are uniformly pushed forward and are moved to form continuous stack layers ([0039] “As illustrated in FIG. 3A, the combination of the friction heating and the resistance heating, in combination with a consumable contact rod 20 of appropriate composition and the contact pressure near the location where the contact rod contacts the substrate 10 will cause a portion 20a of the contact rod to be welded to the substrate. The newly applied consumable material 20a preferably provides a substantially defect-free layer of material that may, depending on a particular design, also have improved composition and/or microstructure, relative to the original substrate 10.”), and the stacking process is repeated to form a molded body ([0049] “The welding cycles may be repeated until the desired weld joint is completed, the cladding is applied or defect 12 is corrected, or the substrate is otherwise suitable for further processing.”); and the heat source comprises a laser beam, an electron beam, a plasma beam, an electric arc, a resistance heat, an induction heating or flame ([0046] Other embodiments of the apparatus according to the invention may employ another of the supplemental heating methods, such as plasma arc heating, electric arc heating, tungsten inert gas (TIG) torch heating, laser heating or electron beam (power beam) heating for the same purpose.”). 
Zhe teaches (Fig. 1) a semi-solid additive manufacturing method (“The method adopts solid phase additive manufacturing technology. During the additive manufacturing process, the peak temperature is lower than the melting point of the material, the material does not melt, does not involve the formation and solidification of the molten pool, and can eliminate defects such as cracks and pores during the solidification of the molten pool during high-energy beam additive manufacturing”), wherein a consumable rod (cylindrical bar 1) is rotated at a speed of 200-3000 rpm and has a feed speed of 1-200 mm/min ([0020] “The parameters of friction stir additive manufacturing include the rotation speed and feed speed of the cylindrical bar; the rotation speed of the bar is in the range of 200-3000r/min, and the feed speed of the bar is in the range of 1-200mm/min” the rotation speed range of 200-3000 rpm and the feed speed range of 1-200 mm/min (=0.001-0.2 m/min) as taught by Zhe is within the claimed rotation speed range and feed speed range limitations of 200-10000 rpm and 0.1-2 m/min, respectively. As there is no allegation of criticality or any evidence demonstrating any difference across the claimed range limitations, the ranges as taught by Zhe anticipate the claim.).
Wells teaches (Fig. 1) an electrode holder (holder 10) comprising a claw1 (jaws 12 and 13) that grips a rod or electrode (electrode 14) of material which is to be applied to an object being processed (Page 1, column 1, lines 1-8 “My invention relates to holders for use in electric arc welding. Holders of this character ordinarily comprise a handle with a jaw mechanism at the forward end thereof which grips a rod or welding electrode of the material which is to be applied to other metallic objects or bodies so as to form a weld thereon or to join metal parts by means of a weld.”; Page 2, column 1, lines In Fig. 1 I show the electrode holder 10 as it would appear resting on a horizontal surface 11. Between the upper and lower jaws 12 and 13 an electrode 14 is shown substantially parallel to and supported out of contact with the horizontal surface 11”).
Kalvala teaches (Fig. 7) a method of friction stir welding, wherein an axial force ranging from 1000 N to 25000 N is applied to the consumable rod (rod 10) ([0093]-[0094] “it is contemplated that the rod 10 can be a consumable rod…it is contemplated that the means for selectively axially moving the rod 10 can be configured to apply an axial force to the rod relative to the vertical axis. It is further contemplated that the axial force can range from about 1,000 Newtons (N) to about 25,000 N.”)
Ruidi teaches (Fig. 2) a method of friction stir processing and laser additive manufacturing ([0011] “the present invention through the laser additive manufacturing In the processing process of each layer, the FSP selective area modification is introduced, so that each layer of laser solidified structure undergoes large deformation, realizes the nanostructure of the structure, and eliminates cracks, thereby preparing complex metal parts with nanocrystalline high strength and toughness without cracks.”) wherein the stirring rod (stirring head 4) has a traveling speed of 100-1000mm/min ([0018] “In friction stir single-layer processing…the traveling speed is 100~1000mm/min” the travelling speed 100-1000mm/min (=0.1-1 m/min) as taught by Ruidi is within the claimed movement speed limitation of 0.1-4 m/min).
Dong teaches (Fig. 1) a semi-solid friction stir welding additive manufacturing apparatus ([0040] “As shown in Figure 1, the present invention discloses a 3D printing device that uses friction stir welding technology for additive manufacturing to achieve the purpose of 3D product printing. The device includes…a friction stir welding mechanism, which realizes…semi-solid metal forging…through the mechanism of two shafts at the same time friction stir and feed the material to form a convex, friction stir additive manufacturing required surfacing weld”), wherein one or more consumables (right mixing the left mixing head 6 and the right mixing head 4 are arranged symmetrically”). 
Bruck teaches a method of laser beam optical scanning for additive manufacturing ([0002] “Laser beam optical scanning over a surface has been used to melt or sinter materials for additive manufacturing”), wherein the laser spot shape is a circular spot (see Fig. 1; [0019] “The laser beam may have a predetermined beam width represented by the diameter of the circles…it will be appreciated that the laser may be pulsed to transfer energy in such discrete circles”).
Okamura teaches (Fig. 18) a method of friction stir welding in which an inclination angle (= 90° -θ1) of the stirring rod between the centerline of the stirring rod and the processing surface (workpiece 8) is 45°-90°, the inclination direction is opposite to the moving direction (welding direction 20) of the stirring rod ([0193] “A tool angle θ1 in the region where no inclination is on the workpieces…is adjusted to 3 degrees in the opposite direction to the welding direction 20 as shown in a A-A section of FIG. 18” See Fig. 18; 90° - 3° = 47°, which is within the desired 45°-90° range).
Zediker teaches (Fig. 1) a laser additive manufacturing apparatus ([0055] “Turning to FIG. 1 there is shown a schematic diagram illustrating an embodiment of a LAM system and process”), where the angle between the laser (laser beam 109) and the processing surface (base 100) ranges from 45° to 135°, from 30° to 120°, and from 0° to 180°, and from 180° to 360° ([0055] “The angle of the laser beam on the target in FIG. 1 is at 90° or a right angle to the base. This angle can be varied from 45° to 135°, from 30° to 120°, and from 0° to 180°, and from 180° to 360°” all of the angle ranges as taught by Zediker except for the range from 180° to 360° fall within the claimed angle range limitation of 5°-60°. As there is no allegation of criticality or any evidence demonstrating any difference across the claimed range limitations, the ranges as taught by Zediker anticipate the claim.).
Jian teaches (Fig. 1) a method of friction stir welding ([0002] “The invention relates to the field of welding technology and surface engineering, in particular to a friction stir welding method for friction stir welding with a stirring head and an electromagnetic vibration in-situ”) in which upper and lower vibrations are added to the stirring rod (stirring head 2) ([0043] “The electromagnetic vibration coil 4 of the friction stir welding method of electromagnetic vibration compound electromagnetic action provides…a certain intensity of high-frequency or intermediate frequency electromagnetic axial vibration or electromagnetic Radial vibration or torsional vibration movement, and through the strengthening effect of the stirring head 1 body”), wherein the vibration frequency is 180-250 Hz and the vibration amplitude is 0.2-1 mm ([0080] “the electromagnetic vibration frequency is 180-250Hz, and the electromagnetic vibration amplitude is 0.2-1mm.”).
Sancho teaches a method of additive manufacturing in which a laser beam is scanned to harden supplied building material (Page 7, lines 29-37 “A first aspect of the invention relates to a method for producing an object, the method comprising the steps of: a) supplying building material; and b) fusing the building material using a light beam…the beam being repetitively scanned in two dimensions”; Page 8, lines 4-5 “The building material can be any building material suitable for additive manufacturing by fusion by heat applied with a light beam, such as a laser beam.”), wherein the scanning frequency is 10-300 Hz or higher (Page 14, line 7 to Page 15, line 3 “In some embodiments of the invention, the beam is scanned in accordance with said first scanning pattern so that said first scanning pattern is repeated by the beam with a frequency of more than 10, 25, 50, 75, 100, 150, 200, or 300 Hz (i.e., repetitions of the scanning pattern per second).”).
Zettler teaches (Fig. 1) an friction stir welding apparatus (apparatus 1A) in which filler material (within outer passage 7) is simultaneously injected into a V-shaped opening between the stirring rod (first friction surface 5 of pin 3) and the processing surface (workpiece 2) ([0030] “The outer passage 7 can be used to introduce a filler material between the surface of the workpiece 2 and the first friction surface 5, so that the filler material is introduced into the weld seam formed as a result of the pin 3 and the first friction surface 5, as they rotate about the axis of rotation 6.”; [0029] “The apparatus 1A a first friction surface 5, which rests on the surface of the workpiece 2.”; [0036] “Therefore, the pin 3 is guided at an angle, so that the first friction surface 5 does not rest completely on both workpieces 2. In this way, the filler material can be introduced beneath the first friction surface 5” because the first friction surface 5 partially rests on the workpiece 2, as taught by [0029] and [0036], the opening between the friction surface 5 and the workpiece 2 is thus V-shaped).  
The references listed above, however, fail to teach forming a mold-free semi-solid rheological processing metal structure during which a dendrite growth mode is changed to an equiaxed crystal fine grain growth mode, as recited in independent claim 9. Therefore, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified any of the references listed above alone or in combination to teach that a dendrite growth mode is changed to an equiaxed crystal fine grain growth mode. Such an adaptation is not discussed within the prior art and would fundamentally change and/or inhibit the desired functions and structures of the respective inventions as described by the aforementioned references.
Although the references listed above in various combinations thereof do teach towards various elements of the dependent claims 10-16, it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the aforementioned references to include that a dendrite growth mode is changed to an equiaxed crystal fine grain growth mode, as described above. As none of the prior art references of record alone or in combination disclose all of the limitations of Applicant’s independent claim 9, claim 9 reads over the prior art of record and is condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Merriam-Webster defines “claw” as “something that resembles a claw; specifically: the forked end of a tool (such as a hammer)”. Therefore the limitation is being interpreted under this ordinary definition of “claw”.  (https://www.merriam-webster.com/dictionary/claw)